     Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 1 of 15 PageID #: 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


AHERN RENTALS, INC.,

                   Plaintiff,                                 Civil Action No. 2:20-cv-333

        v.

EQUIPMENTSHARE.COM, INC.                                      JURY TRIAL DEMANDED

                   Defendant.



                                     ORIGINAL COMPLAINT

       Plaintiff      Ahern     Rentals,   Inc.   (“Ahern”)     bring   this   Complaint     against

Equipmentshare.com, Inc. (“EquipmentShare”), and alleges as follows:

                                           THE PARTIES

       1.      Plaintiff Ahern Rentals, Inc. is a Nevada corporation with its principal place of

business in Las Vegas, Nevada.

       2.      Defendant Equipmentshare.com, Inc. is a Delaware corporation with its principal

place of business in Columbia, Missouri.

       3.      EquipmentShare and Ahern are competitors in the equipment rental market.

                                   JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331,

and 1338.

       5.      This Court has personal jurisdiction over EquipmentShare. EquipmentShare has

continuous and systematic business contacts with the State of Texas. EquipmentShare, directly or

through subsidiaries or intermediaries (including distributors, retailers, and others), conducts its


                                                  1
       Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 2 of 15 PageID #: 6




business extensively throughout Texas, by shipping, offering for sale, selling, and advertising its

products and services in the State of Texas and in the Eastern District of Texas that infringe the

asserted patent.

         6.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and 1400(b).

         7.     EquipmentShare is registered with the Texas Secretary of State to conduct

business within Texas.

         8.     EquipmentShare maintains a regular and established place of business within the

Eastern District of Texas at 10097 US-90, Beaumont, Texas, 77713, as evidenced on its

website:1




         9.     EquipmentShare maintains more rental locations in Texas (12 locations) than in

any other state.2




1
    https://www.equipmentshare.com/locations/beaumont
2
    https://www.equipmentshare.com/locations#Location-section
                                                2
     Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 3 of 15 PageID #: 7




       10.        Ahern likewise maintains places of business in the Eastern District of Texas at

6301 West University Dr., McKinney, Texas, 75071 and 4925 West Cardinal Dr., Beaumont

Texas, 77705.

       11.        EquipmentShare has offered, sold, or leased infringing products and services in

the Eastern District of Texas, including at its physical location in Beaumont, which amount to

acts of infringement under 28 U.S.C. § 1400(b).

                                      HISTORY OF AHERN

       12.        Ahern traces its history back to 1953, when John P. Ahern and Martha Ahern

purchased a Signal Oil & Gas station at a site that is now the Stratosphere Casino near the Las

Vegas Strip. From that gas station, Ahern started selling fuel and renting equipment, including

window-mounted swamp automobile coolers used by tourists driving across the desert to

California. Later, Ahern’s rental inventory expanded to include trailers, hand tools, trucks, and

construction equipment.

       13.        After years of tireless work, John and Martha Ahern’s rental operation outgrew

the Signal Oil & Gas station. The Ahern’s relocated the rental business and opened up Ahern’s

Trailer and Equipment Rental in 1958. This business focused on renting tools and equipment to

area residents.

       14.        The business expanded through the 1960s, and in 1970 John Ahern launched

Ahern’s Renter’s Center, which offered a wide range of equipment for homeowners and local

businesses. Around this time, the Ahern’s son, Don Ahern, joined the family business and went

on to open up his own small rental store in 1978, starting with a modest fleet of eight scissor

lifts. As demand increased Don Ahern expanded the rental business (then called Los Arcos

Equipment) across Southern Nevada and into Southern California by 1983.



                                                  3
     Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 4 of 15 PageID #: 8




       15.     In 1990 Don Ahern purchased Ahern Renter’s Center from his father and

combined it with Los Arcos to form Plaintiff Ahern Rentals, Inc. in 1997.

       16.     For more than 60 years Ahern organically expanded across the country, opening

one location after another by utilizing its decades of experience and institutional knowledge to

serve its ever-expanding clientele.

       17.     Ahern remains family owned to this day. Ahern currently operates more than 90

locations across more than 30 states and offers more than 59,000 rental items to customers in

many sectors, including industrial and residential construction, utilities, municipalities, and

entertainment. While Ahern is well-known for its high-reach equipment, its fleet also includes

backhoes, skid steers, skip loaders, trenchers, compressors, generators, light towers, welders,

lawn and garden equipment, and hand tools.

                                      EQUIPMENTSHARE

       18.     Upon information and belief, brothers Willy and Jabbok Schlacks cofounded

EquipmentShare in November 2014. The brothers had little to no experience in the rental

equipment industry when they formed EquipmentShare.

       19.     EquipmentShare provides the so-called EquipmentShare Track telematics system,

which is used to track construction fleets and to gather information about the location and status

of equipment in real time. EquipmentShare intended to use this telematics system to track and

share equipment and become (as reported by certain media outlets) the “Airbnb of construction.”

       20.     Despite an influx of capital from various sources, EquipmentShare’s original

model faced serious setbacks, leading it to open more regional brick-and-mortar equipment

rental operations beginning in or around 2016.

       21.     Facing investor pressure to rapidly expand, EquipmentShare engaged in a

concerted plan to build brick-and-mortar locations through targeting Ahern and its employees,
                                                 4
     Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 5 of 15 PageID #: 9




who possess decades of experience in the marketplace. EquipmentShare’s tortious plan included

making misleading and defamatory statements aboutAhern, poaching Ahern employees, and

misappropriating Ahern’s valuable trade secrets. EquipmentShare to grow from zero physical

locations to approximately 50 locations in only a few years.

                                  THE ASSERTED PATENT

       22.     On November 24, 2015 U.S. Patent No. 9,193,330 (“the ’330 patent”) was duly

and legally issued for an invention titled “Method and a System for Controlling and Monitoring

Operation of a Device.” Ahern owns all rights, title, and interest in the ’330 patent necessary to

bring this action, including the right to recover past and future damages.

       23.     EquipmentShare is not licensed to the ’330 patent.

       24.     Claim 1 of the ’330 patent is provided below:

       1. A method of controlling and monitoring operation of a rental machine having a
       keyless start arrangement configured to activate the machine, the method comprising:

               [a] communicating an authorization code via a remote management source to a
               processor having a memory, wherein the processor regulates operation of the
               machine and is operatively connected to the keyless start arrangement configured
               to activate the machine;

               [b] storing the authorization code within the processor memory;

               [c] detecting by the processor an entry of an access code made via a selective
               input;

               [d] assessing whether the entered access code matches the authorization code;

               [e] authorizing operation of the machine if the entered access code matches the
               authorization code;

               [f] denying authorized operation of the machine if the entered access code does
               not match the authorization code; and

               [g] locking out operation of the machine if the processor detects that the access
               code was disabled upon completion of the authorized operation of the machine
               and logging in the actual duration of time the machine was in use;


                                                 5
    Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 6 of 15 PageID #: 10




               [h] wherein said authorizing operation of the machine includes starting the
               machine via the remote management source.


       25.     The inventions of the ’330 patent address longstanding needs in the construction

equipment industry. Because such construction equipment is often very expensive to purchase,

maintain, and store, contractors and operators often prefer to rent such equipment. Typically, a

user of rented equipment is required to pick-up and drop-off the equipment at a prescribed

location. In some circumstances, the rental company may deliver the rented equipment to its

customer’s or user’s job site, and subsequently collect or remove the equipment at some point

after the authorized rental period is finished. In the case of larger construction equipment, such

as excavators and loaders, rental companies often deliver the equipment a day or two prior to the

actual use by the customer and often remove the equipment a few days (or longer) after the

authorized rental period elapses. As a result of the logistical arrangements, the rented equipment

is subject to exploitation beyond the duration of authorized use. For instance, if the rented

equipment is delivered early, the owner of the equipment is unable to prevent the renter from

using the equipment prior to the authorized rental period. The same is true if the rental

equipment remains on the construction site after the authorized rental period concludes. This

results in unauthorized use of the rental equipment that increases wear on the equipment without

compensation to the owner.

       26.     Daniel Abshire came up with novel and inventive solutions to these longstanding

technical and logistical problems in the rental industry, which are embodied in the claims of the

’330 patent. Rather than renting equipment through the normal process, which allowed for the

exploitation of rental equipment outside the authorized rental period, the ’330 patent discloses

systems and methods for remotely communicating authorization codes to the rental equipment,



                                                6
    Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 7 of 15 PageID #: 11




where they are stored in memory. Unlike the normal arrangement, in which the user could start

and use the rental equipment outside the authorized window, the inventions of the ’330 patent

require the entry of an access code, which must match the stored authorization code in order for

the keyless start arrangement to start the engine in the rental equipment via a remote

management source. If the access code does not match the authorization code, authorization is

denied. Moreover, the user can be locked-out by the equipment owner, who can remotely disable

the access code. Mr. Abshire also developed novel systems and methods for ensuring that the

rental equipment is shut down and locked out so operation of the rental equipment cannot occur

outside of a predetermined timeframe.

       27.    If implemented, the methods and systems of the ’330 patent reduce or prevent the

unauthorized exploitation of rental equipment.

             EQUIPMENTSHARE’S KNOWLEDGE OF THE ’330 PATENT

       28.    EquipmentShare had actual knowledge of the ’330 patent at least as early as 2016.

       29.    Beginning at least as early as 2009, Mr. Abshire developed business relationships

with Eric Tucker, Jeff Tucker, and Mike Long, who, at the time, were employees of a company

called Equipment Depot in the Dallas-Fort Worth area.

       30.    In early 2016, Mr. Tucker reached out to Mr. Abshire and expressed interest in

the Ukey Keyless System. Over the next several months Mr. Abshire corresponded with Messrs.

Tucker and Long concerning potential business dealings with Mr. Abshire.

       31.    At least as early as 2016, Messrs. Tucker and Mr. Long formed relationships with

EquipmentShare cofounder, Jabbock Schlacks. In 2016, Messrs. Tucker and Mr. Long left

Equipment Depot and began working for EquipmentShare. Mr. Eric Tucker was hired as

EquipmentShare’s Strategic Account Director. Mr. Jeff Tucker was hired as EquipmentShare’s

Vice President of Sales. Mr. Long was hired as EquipmentShare’s Vice President of Operations.
                                                 7
    Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 8 of 15 PageID #: 12




       32.     Messrs. Tucker and Mr. Long were aware that Mr. Abshire had filed for and

obtained the ’330 patent.

       33.     In 2016, Mr. Jeff Tucker contacted Mr. Abshire and stated that Mr. Schlacks

wanted to discuss purchasing the ʼ330 patent.

       34.     After forming relationships with Jabbock Schlacks and EquipmentShare, Messrs.

Tuckers and Mr. Long came to learn that the EquipmentShare Track telematics system was

experiencing various connectivity issues that disrupted the system’s performance. In response to

these technical issues with the EquipmentShare Track telematics system, EquipmentShare

formed a “New Market Set-Up Team” to go out and repair the connectivity problems in the field.

       35.     On information and belief, Mr. Eric Tucker and/or Mr. Long told Mr. Schlacks

about Mr. Abshire, his relevant experience, and the ʼ330 patent. They also informed Mr.

Schlacks that Mr. Abshire could help solve EquipmentShare’s connectivity issues.

       36.     Messrs. Tucker and/or Mr. Long arranged a meeting between Mr. Abshire and

Jabbock Schlacks, co-founder of EquipmentShare.

       37.     Messrs. Tucker and/or Mr. Long informed Mr. Abshire that EquipmentShare was

interested in acquiring rights to the ’330 patent and would like to discuss keyless start systems

and telematics.

       38.     Mr. Abshire met with Mr. Schlacks in Tomball, Texas. Messrs. Tucker and Mr.

Long also attended that meeting.

       39.     At the meeting, Mr. Abshire was informed that EquipmentShare was interested in

Mr. Abshire’s inventions and industry expertise. Mr. Schlacks told Mr. Abshire that

EquipmentShare was willing to offer Mr. Abshire money and stock options in exchange for




                                                8
    Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 9 of 15 PageID #: 13




acquiring rights to the ’330 patent. Mr. Schlacks believed that Mr. Abshire could help

EquipmentShare develop a more viable telematics product.

       40.    At the meeting, Mr. Schlacks asked Mr. Abshire questions about the subject

matter of the ’330 patent, including how to configure a system that allows for the functionality

described in the ’330 patent and how to address the various connectivity issues that the

EquipmentShare Track system was experiencing.

       41.    During the meeting, Mr. Schlacks took notes on his laptop computer as Mr.

Abshire answered questions.

       42.    Shortly after the meeting in Tomball, EquipmentShare began ignoring Mr.

Abshire’s attempts to follow up, and Mr. Schlacks declined to follow through with his offer to

purchase the ʼ330 patent.

       43.    Within a short period after the meeting in Tomball, EquipmentShare resolved the

connectivity issues with the EquipmentShare Track system.

       44.    On information and belief, Mr. Schlacks and EquipmentShare used the

information learned from Mr. Abshire to address issues with EquipmentShare’s telematics

systems.

       45.    Notwithstanding its assurances to Mr. Abshire, EquipmentShare declined to take a

license to or purchase the ’330 patent and instead proceeded to develop and release features in

the EquipmentShare Track system that infringe the ’330 patent, including the Sentry Keypad and

remote authorization.

       46.    Unable to enforce his intellectual property rights against EquipmentShare on his

own, in September 2020, Mr. Abshire assigned all rights in the ʼ330 patent to Ahern with the

intent of pursuing infringement claims against EquipmentShare.



                                               9
      Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 10 of 15 PageID #: 14




                            SCHLACKS FILES HIS OWN PATENT

         47.    On September 21, 2016, after meeting with Mr. Abshire, Jabbock Schlacks, along

with his brother William Schlacks, filed U.S. Provisional Patent Application No. 62/397,673

with the USPTO. The EquipmentShare (assignee of the patent rights) subsequently filed U.S.

Patent Application No. 16/335,319 (“the ʼ319 application”), titled Method, System and

Apparatus for Equipment Monitoring and Access Control, which claims priority to the earlier

provisional application and is still pending before the USPTO.

         48.    The ʼ319 application contains claims that are strikingly similar (if not identical) to

the inventions disclosed in the ʼ330 patent.

         49.    Despite its knowledge of the ʼ330 patent and its duty of disclosure, candor, and

good faith before the USPTO, EquipmentShare did not disclose the ʼ330 patent in any

information disclosure statement.

         50.    As of the filing of this Complaint, EquipmentShare has not yet disclosed the ʼ330

patent to the USPTO.

                    COUNT 1: INFRINGEMENT OF THE ’330 PATENT

         51.    Ahern incorporates by reference the preceding paragraphs as though fully set

forth herein.

         52.    EquipmentShare infringes and/or induces infringement of the ’330 patent, either

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

exporting from, and/or importing into the United States products and/or methods covered by one

or more claims of the ’330 patent including, EquipmentShare Track.3

         53.    For example and as shown below, EquipmentShare Track infringes at least claim

1 of the ’330 patent, as it practices a method for controlling and monitoring the operation of a

3
    https://www.equipmentshare.com/track
                                                 10
   Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 11 of 15 PageID #: 15




rental machine having a keyless start arrangement configured to activate the machine.

EquipmentShare refers to this feature as “Access Control,” which replaces the traditional keyed

start arrangement with the Sentry Keypad, a keyless start arrangement.




       54.    The EquipmentShare Track system is configured to communicate an authorization

code via a remote management source to a processor having a memory, wherein the processor

regulates operation of the machine and is operatively connected to the keyless start arrangement

configured to activate the machine. For example, EquipmentShare Track offers a user interface

configured to define and communicate an authorization code via a remote management source to

a machine in the field via a wireless (e.g., cellular) connection. Once received by the field

equipment, those unique codes are stored in digital memory. To provide a wireless connection,

Track-enabled machines are fitted with devices configured for cellular connectivity, including

the MC-4 Series, MC-3 Series, TTU-720 Series, LMU-3030 Series, and TTU-2830 Series.




                                              11
      Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 12 of 15 PageID #: 16




         55.    When an equipment operator enters a code on Sentry Keypad, EquipmentShare

Track compares the entered code with the unique code stored in memory and determines whether

there is a match. If the code entered on the Sentry Keypad matches the stored code, authorizes

the operation of the machine, which includes starting the machine via a remote management

source and keyless start arrangement. As explained on EquipmentShare’s website, the “Sentry

Keypad communicates with Track telematics to alert you when there are multiple unauthorized

access attempts, when an authorized user starts up a machine or when a successful lockdown is

initiated.”4

         56.    If the code entered on the Sentry Keypad does not match the unique code stored

in memory, EquipmentShare Track is configured to deny authorized operation of the machine

and is further configured to lock out the operation of the machine if a previously active code has

been disabled upon completion of the operation of the machine. As stated on EquipmentShare’s

website, EquipmentShare Track is configured to “keep your fleet safe from unauthorized




4
    https://www.equipmentshare.com/features/access-control
                                               12
      Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 13 of 15 PageID #: 17




operators with remote lockdown action, and disable an authorized account from any browser,

any time.”5

         57.    EquipmentShare Track is further configured to log and track the duration of time

the machine was in use and define parameters for the scope of authorized use. EquipmentShare

Track also tracks machine status and location. This information is stored to the cloud and can be

accessed and monitored from internet-connected devices.

         58.    In addition to directly infringing the ’330 patent, EquipmentShare induces its

customers to infringe the ’330 patent by authorizing and instructing its customers to use the

EquipmentShare Track system in a manner that infringes the ’330 patent with knowledge of the

’330 patent and with the knowledge and intent that such conduct on behalf of its customers

constitutes infringement of the ’330 patent. On information and belief, EquipmentShare provides

marketing materials, brochures, videos, and training materials or resources to its customers

describing in detail how to operate the EquipmentShare Track system in a manner that infringes

the ’330 patent.

         59.    EquipmentShare’s infringement of the ’330 patent is willful, as EquipmentShare

had full knowledge of the patent, discussed licensing the patent from Mr. Abshire, extracting

valuable technical information from Mr. Abshire concerning embodiments of his invention, and

then proceeding to go to market without a license to the patent.

         60.    As a result of EquipmentShare’s infringement, Ahern has suffered actual and

consequential damages. To the fullest extent permitted by law, Ahern seeks recovery of damages

at least in the form of a reasonably royalty.

                                         JURY DEMAND

         61.    Ahern hereby demands a jury trial for all issues so triable.
5
    https://www.equipmentshare.com/features/access-control
                                                 13
   Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 14 of 15 PageID #: 18




                                    PRAYER FOR RELIEF

       WHEREFORE, Ahern respectfully requests that this Court enter judgment in its favor

ordering, finding, declaring, and awarding Ahern relief as follows:

       A. a final judgment finding that EquipmentShare infringes the ’330 patent;

       B. a final judgment finding that EquipmentShare’s infringement of the ’330 patent is

           willful;

       C. an award of damages in an amount sufficient to compensate Ahern for

           EquipmentShare’s infringement of the ’330 patent until such time as EquipmentShare

           ceases its infringing conduct, including supplemental damages post-verdict;

       D. injunctive relief prohibiting EquipmentShare from practicing the claims of the ’330

           patent;

       E. enhanced damages for EquipmentShare’s willful infringement pursuant to 35 U.S.C.

           § 284;

       F. attorneys’ fees pursuant to 25 U.S.C. § 285;

       G. pre-judgment and post-judgment interest to the full extent allowed under the law, as

           well as all other costs recoverable by statute or rule;

       H. and all other relief in law and equity the Court finds appropriate.



Dated: October 15, 2020                               Respectfully submitted,

                                                      /s/ Theodore Stevenson, III
                                                      Theodore Stevenson, III
                                                      Texas State Bar No. 19196650
                                                      tstevenson@mckoolsmith.com
                                                      Erik B. Fountain
                                                      Texas State Bar No. 24097701
                                                      efountain@mckoolsmith.com
                                                      MCKOOL SMITH, P.C.
                                                      300 Crescent Court Suite 1500
                                                 14
Case 2:20-cv-00333 Document 2 Filed 10/15/20 Page 15 of 15 PageID #: 19




                                       Dallas, TX 75201
                                       Telephone: (214) 978-4000
                                       Telecopier: (214) 978-4044

                                       Samuel F. Baxter
                                       Texas State Bar No. 01938000
                                       sbaxter@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       104 E. Houston Street, Suite 300
                                       Marshall, TX 75670
                                       Telephone: (903) 923-9000
                                       Telecopier: (903) 923-9099

                                       ATTORNEYS FOR PLAINTIFF
                                       AHERN RENTALS, INC.




                                  15
